DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 28-43 are allowed.

Reasons for Allowance
All objections and rejections are withdrawn in light of the response filed 6/29/2021.
In claim 28, the recitation of “wherein the input end of the first shaft is operably connected to a power take-off shaft of a diesel tractor such that the diesel tractor can rotate the first shaft,” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 28, is neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references.  Thus, the claim is allowable.
In claim 32, the recitation of “wherein a heavy lift helicopter is operably connected to the buoyant object such that the heavy lift helicopter can displace the massive object vertically downward to charge the system,” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 32, is neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references.  Thus, the claim is allowable.

In claim 40, the recitation of “wherein a diesel tractor tractive pulling force is operably connected to the first shaft such that the diesel tractor tractive pulling force can rotate the first shaft,” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 40, is neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references.  Thus, the claim is allowable.
All other claims are allowed due to dependency on one of the foregoing claims.
The closest prior art was cited in the Office action dated 4/07/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICKEY H FRANCE whose telephone number is (571)272-2372.  The examiner can normally be reached on Monday through Friday, 8:00 a.m. to 4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICKEY H FRANCE/Examiner, Art Unit 3746        

/MARK A LAURENZI/Supervisory Patent Examiner, Art Unit 3746  
Monday, November 1, 2021